RothrooK, J.
I. It appears from tbe evidence that tbe defendant was married to one Susan Worth, in Union county, in tbis state, and that tliere were two children, tbe issue of this marriage. Afterwards tbe defendant, under tbe name of William Jones, married a woman named Emma Houston. A short time after the second marriage tbis prosecution was commenced against him. Tbe evidence clearly identified tbe defendant as a party to both marriages, and no claim is made that tbe first marriage bad been annulled when tbe second marriage took place. Tbe evidence identifying tbe defendant is so conclusive that we do not deem it important to elaborate tbis point in tbe case.
II. Tbe district attorney introduced in evidence certified transcripts from tbe marriage records of tbe counties where the marriages were solemnized. Tbe defendant objected to tbe introduction of record evidence of tbe marriages, upon tbe ground that, -under section 10, art. 1, of tbe constitution *230of ibis state, it was the right of the defendant to be confronted with the witnesses against him. Certified transcripts of marriage records are “receivable in all courts and places as evidence of the marriage, and the date thereof.” • Code, § 2197. The law makes marriages a matter of public record, and the record is made evidence of the fact of the marriage. There is no reason why this provision should not apply to criminal as well as to civil cases. The constitutional provision relied upon has no reference to record evidence. The right reserved by the provision in question is that witnesses shall be produced and give their testimony in open court upon the trial, in presence of the defendant. See State v. Schaunhurst, 34 Iowa, 547.
AFFIRMED.
Reed, JT., dissents on the second point ruled in the opinion.’